11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In the interest of M.N.C.               * From the 106th District Court
and J.J.C. Jr., children,                of Gaines County,
                                         Trial Court No. 17-04-17541.

No. 11-18-00248-CV                      * October 4, 2018

                                        * Per Curiam Memorandum Opinion
                                          (Panel consists of: Bailey, C.J.,
                                          Willson, J., and Wright, S.C.J.,
                                          sitting by assignment)
                                          (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.